UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                       WOLFE, SALUSSOLIA, and ALDYKIEWICZ
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                         Private E2 KEITH D. THOMAS
                         United States Army, Appellant

                                   ARMY 20180096

                           Headquarters, Fort Carson
                        Tiernan P. Dolan, Military Judge
               Colonel Robert A. Borcherding, Staff Judge Advocate

For Appellant: Major Jack D. Einhorn, JA; Captain Patrick G. Hoffman, JA.

For Appellee: Pursuant to A.C.C.A. Rule 15.4, no response filed.

                                  30 November 2018
                               --------------------------------
                               SUMMARY DISPOSITION
                               --------------------------------

Per Curiam:


       In January of 2008, Private Keith D. Thomas reported to Fort Hood, Texas
where he received an initial counseling from his platoon sergeant. His platoon
sergeant assigned him a buddy, in-briefed him for two hours, and told appellant
about the company’s upcoming deployment to Iraq. As the unit had a four-day
weekend approaching, his platoon sergeant asked appellant if he had any plans.
Appellant told his platoon sergeant that he had no plans to leave the local area.

       That weekend, on 24 January 2008, appellant left his unit at Fort Hood Texas,
bought a one-way plane ticket, and flew home to West Virginia. That same
weekend, appellant suffered a self-inflicted gunshot wound to his foot. Members of
the unit attempted to contact appellant. Appellant initially answered the calls, but
then stopped.

      While appellant remained away, appellant’s company deployed to a remote
combat outpost in Iraq for twelve months in support of Operation Iraqi Freedom.
The platoon deployed at well less than full strength. Appellant’s company
commander testified that soldiers who were ill were still required to perform duties
because of shortages in junior enlisted personnel.
THOMAS—ARMY 20180096

       For his almost ten-year absence, appellant was charged with desertion with
the intent to avoid hazardous duty in violation of Article 85 of the Uniform Code of
Military Justice, 10 U.S.C. § 885 [UCMJ]. Appellant and the convening authority
entered into an agreement where appellant agreed to plead guilty to the lesser
offense of being away from his unit for more than thirty days in violation of Article
86, UCMJ, 10 U.S.C. § 886. The convening authority referred the case to a special
court-martial.

       At sentencing, the government requested a sentence of six months
confinement. The military judge sentenced appellant to a bad-conduct discharge,
confinement for five months, forfeiture of $1,000 pay per month for five months,
and reduction to the grade of E-1. * The pretrial agreement limited the confinement
that could be imposed to three months.

                                   CONCLUSION

       Appellant submitted this case to this Court on its merits. Having completed
our review under Article 66(c), the findings and sentence are AFFIRMED.

                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM H.
                                       MALCOLM     H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




*
  In an act of clemency, the convening authority reduced the period of the forfeitures
from five months to three. The remainder of the sentence was approved as adjudged.



                                          2